ORDER
The Disciplinary Review Board on April 29, 1996, having filed with the Court its decision concluding that a letter of admonition should be issued to GEORGE GUYER YOUNG, III, of HAVERTOWN, PENNSYLVANIA, who was admitted to the bar of this State in 1988, for handling an estate matter in New Jersey without having a bona fide office in this State, in violation of Rule 1:21— 1(a) and RPC 5.5(a), and good cause appearing;
It is ORDERED that the Disciplinary Review Board is authorized to issue a letter of admonition to respondent; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.